Title: To Thomas Jefferson from Joseph Coolidge, 27 February 1826
From: Coolidge, Joseph
To: Jefferson, Thomas

Dear Sir,  Boston: Feby 27. 1826I have been very much gratified by the letters recd from you since I left Monticello; those which contained accounts of the interruption to good order at the University were made use of to correct erroneous impressions upon the subject, wherever we found them to exist; and others, referring to the different small commissions with which you had honoured me, gave me an opportunity of shewing at least my good will; and made me hope that you will always command my services, when they can be useful to the University, or yourself:In your letter of  to Ellen you permit us to tell Mr Willard that he shall have the making of the University clock; and that an order would probably be given for it in Feby. on hearing this he determined, on his own responsibility, to commence one immediately, saying that it could be paid for at the convenience of the Board; but, seeing in our public papers the refusal of the Va Legislature to make any further appropriations, I have cautioned him against incurring any expense which would be burdensome to himself, in the event of your not seeing fit, at present, to order a clock: Will you be so good, Sir, as to tell Mr Trist your determination, that he may communicate it when he writes.By the kindness of the family at Monticello we hear frequently of your health; and, as Spring approaches, we will venture to speak of seeing you again: this long absence from her friends, with all the variety of new scenes, and new modes of life, has not been able to estrange Ellen from those she earliest loved; but, during it, she has made me better acquainted with their character, and history; and taught me to feel a deeper interest than before in all that befalls them: it has been, therefore, with pain that I have heard the melancholy events which have recently visited you—widely extended sickness terminating in death! but the best consolation for the sorrow we feel for the loss of friends is to be found in the continuance and increase of the affection of those who survive; & in this you are rich indeed.I have deferred too long to mention the valued memorial which you sent me: several times, however, have I written to thank you for “the Desk,” and as often destroyed my letter least that, which was but the sincere expression of gratified feeling, should seem to you like exaggeration: but I was truly sensible of the kindness of the gift, and the compliment it conveyed:—the desk arrived safely, furnished with a precious document which adds very greatly to its value; for the same hand which, half a century ago, traced upon it the words which have gone abroad upon the earth, now attests its authenticity, and consigned it to myself. When I think of this desk, “in connection with the great charter of our independance,” I feel a sentiment almost of awe, and approach it with respect; but when I remember that it has served you fifty years—, been the faithful depository of your cherished thoughts; that upon it have been written your letters to illustrious and excellent men—your plans for the advancement of civil and religious liberty, and of Art and Science; that it has, in fact, been the companion, of your studies, and the instrument of diffusing their results;—that it has been the witness of a philosophy which calumny could not subdue, and of an  enthusiasm which eighty winters have not chilled,—I would fain consider it as no longer inanimate, and mute, but as something to be interrogated and caressed.In writing to you at this time may I not venture to allude to the existence of a feeling, in Massachusetts, honourable alike to those who avow and to him who awakens it: I mean of sympathy, and deep regret, for the circumstances wh. Mr. Loyall has described: The opposition of the North to the measures of your political administration was founded, I do believe, on principle; but I am certain that as all then recognized the purity of your motives, and now acquiesce in the wisdom of your past conduct,—so they enter with a regret as sincere as any can do, into the necessity of the sacrifice you feel called upon to make.The connection which subsists between us permits me to ask an interest in your thoughts, and gives me the right to express for you, without indelicacy, a more than common regard: among the sources of happiness which it has opened to me, I do not account it least that it allows me, occasionally, to share in your daily intercourse. But I fear to say too much in expressing my feelings of affection and deference.Joseph Coolidge JrP.S. The box of cured fish, with the brandy, must ere this have reached you: it would have been sent sooner, had any opportunity offered: at the same time, I sent to Mr Trist a small cask of Brandy of uncommon quality; and hope that you will consent, Sir, to share with him its contents.